Title: From John Adams to Judith Sargent Stevens Murray, 11 September 1812
From: Adams, John
To: Murray, Judith Sargent Stevens



Madam
Quincy September 11th 1812

I duly received your polite letter of the 7th of this month inclosing valuable communications from his Excellency Governor Sargent, relative to the important subject of the late Earthquakes in and about the Mississipi and the rivers and Countries adjacent to it, or connected with it.
The Governors Statements as far as I can judge from as attentive a perusal as I could give them in a short time are made with the perspicuity and accuracy of an able Philosopher
The facts are so curious in the history of our Globe so interesting and alarming to the inhabitants of all America: that all the societies for the promotion of science and history ought to use their best endeavors to ascertain the facts with precision. I have accordingly sent your Brothers work to Mr Farrar, Professor of Mathematicks and Philosophy at the University and recording Secretary of the American Academy of arts and Sciences that it may be known at the seat of science as soon as possible and communicated to the Academy at their next meeting. I sent it by Dr Waterhouse that he might have an opportunity of reading it. The Academy I presume will acknowledge the receipt of it and I hope print it in their transactions.
I never go to Boston but upon business which employs all my time and this happens not once in two months upon an average in a year I have been under the necessity of neglecting all my Friends, even my natural relations as well as my most intimate acquaintances. I sympathize with Mr Murray in his affliction wishing him every Comfort here and felicity hereafter. I am Madam with much Esteem your most obedient Servant

John Adams.
